Citation Nr: 1524725	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  10-22 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral sinus disability.

2.  Entitlement to service connection for a bilateral lung disability.  

3.  Entitlement to service connection for prostate cancer.

4.  Entitlement to service connection for right ear hearing loss. 

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for hypertension, to include as secondary to service-connected major depressive disorder (MDD).

7.  Entitlement to service connection for a gastrointestinal disability, to include as secondary to service-connected MDD.

8.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected MDD.

9.  Entitlement to service connection for headaches, to include as secondary to service-connected MDD.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

After a careful review of the record, in March 2014 and April 2014 rating decisions, in pertinent part, the Veteran was granted service connection for his MDD and left ear hearing loss, respectively; issues that had been on appeal.  As these issues have been resolved by a full grant of benefits and the Veteran has not submitted any documents indicating that he is not satisfied with the decision, the Board finds that these issues are no longer part of the current appeal.  See 38 C.F.R. § 19.26(d) (2014).  

The Board notes that the Veteran originally filed a claim for service connection for bilateral hearing loss.  As the Veteran has not stated that he wished to withdraw his claim for service connection for right ear hearing loss, the issue has been recharacterized as reflected on the title page.  

The Veteran and his wife testified before the undersigned Veterans Law Judge at a March 2015 Travel Board hearing.  A transcript of this hearing is of record.

In March 2015 and May 2015, the Veteran submitted additional evidence in support of his appeal along with a signed waiver of RO consideration of evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2014).  

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

In addition to the VBMS claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.

The issues of entitlement to service connection for hypertension, a gastrointestinal disability, erectile dysfunction, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran withdrew his appeal of the claim of entitlement to service connection for a bilateral sinus disability at the March 2015 Board hearing.

2.  The Veteran withdrew his appeal of the claim of entitlement to service connection for a bilateral lung disability at the March 2015 Board hearing.

3.  The Veteran withdrew his appeal of the claim of entitlement to service connection for prostate cancer at the March 2015 Board hearing. 

4.  The evidence demonstrates that the Veteran does not currently have right ear hearing loss.  

5.  The evidence does not demonstrate that the Veteran's tinnitus had its onset during active duty service, or is otherwise etiologically related to service; nor may it be presumed to have been incurred in or aggravated by such service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for the claim of entitlement to service connection for a bilateral sinus disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of a substantive appeal for the claim of entitlement to service connection for a bilateral lung disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of a substantive appeal for the claim of entitlement to service connection for prostate cancer have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

4.  The criteria to establish entitlement to service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

5.  The criteria to establish entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the duty to notify was satisfied in a May 2008 letter.  

The Board concludes that the duty to assist has been satisfied as all pertinent service records, treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent a VA audiological examination in October 2008.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II. Dismissal

At the March 2015 Board hearing, the Veteran withdrew his appeal for the claims for entitlement to service connection for a bilateral sinus disability, a bilateral lung disability, and prostate cancer.  

Under 38 C.F.R. § 20.204(b), appeal withdrawals must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is withdrawn, and must be received by the Board prior to issuance of a decision on the issue being withdrawn.  In this case, the Board hearing has been reduced to writing via a transcript which includes the Veteran's name, claim number, and a statement that these claims were withdrawn.  When the Board received the Veteran's withdrawal at the hearing, it had not yet issued a decision on these claims.  Accordingly, the Board finds that the criteria for withdrawal of an appeal with regard to these claims have been met.  Id.

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal with regard to these claims is appropriate.  See 38 U.S.C.A. § 7105(d) (2014).

Accordingly, further action by the Board on the claims for service connection for a bilateral sinus disability, a bilateral lung disability, and prostate cancer is not appropriate and the Veteran's appeal of these issues should be dismissed.  Id.

III.  Service Connection

   Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Organic diseases of the nervous system, including sensorineural hearing loss and tinnitus, and hypertension are listed as chronic conditions under 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258 (2015).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases, including sensorineural hearing loss, tinnitus, and hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014); see also, Fountain at 12.  

With respect to hearing loss, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  The Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be service connected.  Hensley at 159.

Notwithstanding the provisions relating to presumptive service connection, a Veteran may establish service connection for a disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran is competent to describe the nature and extent of his in-service noise exposure.  See C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

	Hearing Loss and Tinnitus

The Veteran contends that he developed bilateral hearing loss and tinnitus as a result of exposure to acoustic trauma during his active duty service.  See March 2015 Board hearing transcript.  

The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was as a Cook.  

The Veteran's January 1972 enlistment examination reflects that the Veteran's hearing test results were normal for VA purposes.  


January 1972 Enlistment Examination

500
1000
2000
3000
4000
RIGHT
15
5
0
N/A
5
LEFT
15
5
0
N/A
5

At the Veteran's April 1974 separation examination, the Veteran's hearing test results continued to be normal for VA purposes.  


April 1974 Separation Examination 

500
1000
2000
3000
4000
RIGHT
10
10
5
25
10
LEFT
5
5
5
10
15

The Veteran underwent a VA audiological examination on October 2008.  The Veteran reported developing bilateral hearing loss due to his exposure to kitchen noises as a result of his in-service duties as a cook without hearing protection.  The Veteran also noted that he fired weapons in his right hand.  At the time of the examination, the Veteran denied having tinnitus.  Following his discharge, the Veteran's worked for 31 years as a heavy equipment operator with hearing protection.  The VA examiner performed audiological testing and the results of the pure tone testing were as follows:


October 2008 VA Examination 

500
1000
2000
3000
4000
RIGHT
15
5
20
15
20
LEFT
10
5
15
20
40

Speech recognition scores were 96 percent in the right ear and 96 percent in the left ear.  The VA examiner diagnosed the Veteran with mild sensorineural hearing loss at 4000 Hz in the left ear and normal hearing sensitivity in the right ear.  The VA examiner found that the Veteran was exposed to excessive noise while in the military.  As there was no diagnosis of right ear hearing loss and no history of tinnitus, the VA examiner did not provide an etiological opinion on those disabilities.  

At his March 2015 Board hearing, the Veteran testified that he had ringing in his ears, but he did not specify when it began.  He argued that as he was already service-connected for left ear hearing loss due to his in-service acoustic trauma, that same acoustic trauma must have also caused his right ear hearing loss and tinnitus.  

Based on a careful review of the evidence, the Board finds that the evidence weighs against finding in favor of the Veteran's service connection claims for right ear hearing loss and tinnitus.  

The Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation, the Veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred during active duty service.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the Veteran filed his original claim for service connection in March 2008 and the evidence does not indicate a diagnosis of right ear hearing loss at any time.

Despite the Veteran's lay assertion that he has right ear hearing loss, the evidence does not demonstrate that he has such a diagnosis.  The objective findings of the Veteran's October 2008 VA audiological examination showed that the Veteran's right ear hearing sensitivity was normal.  As the question of whether the Veteran has right ear hearing loss is a complex medical question, the October 2008 VA examination is more probative as to whether the Veteran has such a diagnosis.  See Jandreau v. Nicholson, 492 F.3d at 1377.  Therefore, the Board finds that service connection for right ear hearing loss is not warranted.  

The Board has also considered whether the Veteran is entitled to service connection on a presumptive basis under 38 C.F.R. §§ 3.307(a)(3), 3.309(a), for tinnitus as an "organic disease of the nervous system."  Here, the Board finds that the Veteran's tinnitus did not manifest to a degree of 10 percent or more within one year from the date of separation from service.  Indeed, the Veteran denied having tinnitus at his October 2008 VA examination and he did not indicate when he first noticed the ringing in ears at his March 2015 Board hearing.  The Board finds that the preponderance of the evidence shows that the Veteran's tinnitus did not have its onset within one year of his separation from service.  Therefore, the Board finds that the Veteran is not entitled to presumptive service connection for his tinnitus.

The Board must still consider whether the Veteran is entitled to service connection for his tinnitus on a direct basis.  See Combee, supra. 

The Board acknowledges the Veteran's contention that his tinnitus is related to in-service noise exposure.  Lay evidence may (italics added for emphasis) be competent to establish medical etiology or nexus (Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)), but VA can give lay evidence whatever weight it concludes the evidence is entitled to.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Although the October 2008 VA examiner found that the Veteran was exposed to excessive noise during service, the Veteran denied having tinnitus upon examination.  In addition, the October 2008 VA examiner noted that the Veteran had 31 years of post-service occupational noise exposure working as a heavy equipment operator.  Finally, the Veteran has not submitted any evidence other than his own conclusory statement that his tinnitus is related to his in-service acoustic trauma.  The Board finds that the Veteran has not demonstrated any experience with audiological matters that would allow him to relate his current symptoms to his experiences in service.  Therefore, the Board finds that the Veteran's lay testimony is not competent to address causation.  

In sum, the Board finds that the preponderance of the evidence shows that the Veteran does not have current right ear hearing loss and that the Veteran's tinnitus neither manifested within one year of service, nor was etiologically related to his period of active duty service.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for right ear hearing loss and tinnitus must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER


Entitlement to service connection for a bilateral sinus disability is dismissed.

Entitlement to service connection for a bilateral lung disability is dismissed.

Entitlement to service connection for prostate cancer is dismissed.

Entitlement to service connection for a right ear hearing loss is denied.

Entitlement to service connection for tinnitus is denied.  


REMAND

Unfortunately, a remand is required in this case for the issues remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran contends that his hypertension, gastrointestinal disability, erectile dysfunction, and headaches were all caused or aggravated by the symptoms of his service-connected MDD.  

The Veteran has submitted three private opinions, which state that the Veteran's symptoms of depression and anxiety more likely than not aggravated his hypertension, erectile dysfunction and headaches.  See April 2015 statement of Dr. J.B.J. and March 2015 and May 2015 statements of Dr. R.K.  The rationale for a medical opinion must be fully articulated.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The Veteran's private treating physician and private treating psychiatrist failed to provide a rationale or supporting analysis for their conclusory statements.  Therefore, the Board finds that these opinions are inadequate.  

Nevertheless, the evidence demonstrates that the Veteran has hypertension, erectile dysfunction, and headaches that may be related to his service-connected MDD, therefore, a remand is required to provide the Veteran with a VA examination to determine the nature and likely etiology of such disabilities.  

With regard to the Veteran's service connection claim for a gastrointestinal disability, the record does not clearly demonstrate to what extent the Veteran has a current chronic gastrointestinal disability.  The evidence shows that from 2005 to 2008 the Veteran had been diagnosed with a perforated ulcer, moderate gastritis with mild to moderate esophagitis, and a small hiatal hernia and he had received medication (Protonix), which is used to treat gastroesophageal reflux disease (GERD) and damage to the esophagus.  See October 2005 and November 2005 consultation reports, January 2006 Endoscopy Report and May 2008 private treatment record.  However, the record includes no subsequent diagnosis or record of treatment for a gastrointestinal disability after 2008, and a May 2015 statement from Dr. R.K. noted that the Veteran reported that he had been taking off his stomach medications.  Therefore, the evidence does not definitively establish that the Veteran has a current gastrointestinal disability.  

Moreover, the Veteran submitted March 2015 and April 2015 statements from his private psychiatrist and private primary care physician, respectively, opining that the Veteran's "stomach problems, including a perforated ulcer" were more likely than not aggravated by his depression.  The Boards that this opinion is inadequate as it fails to provide a complete rationale.  See Nieves, supra.  However, as the record suggests that the Veteran has a current gastrointestinal disability that may be related to his service-connected MDD, a VA examination is required to identify the Veteran's current gastrointestinal diagnosis and to determine the etiology of any such current disability.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all of the Veteran's outstanding treatment records for his hypertension, erectile dysfunction, headaches, and a gastrointestinal disability that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file.  

2.  After completing the above development, the AOJ should schedule the Veteran for a VA examination(s)  to determine the nature and etiology of his claimed hypertension, erectile dysfunction, headaches, and a gastrointestinal disability.  The claims file, including a copy of this REMAND, must be made available to the examiner for review.  The examiner shall review the claims file and medical records in conjunction with the evidence of record.  All indicated tests and studies should be performed.  

The examiner shall identify whether the Veteran currently suffers from hypertension, erectile dysfunction, headaches, and/or a gastrointestinal disability. For any and all relevant diagnoses, the examiner shall provide a medical opinion addressing the following:

Is it at least as likely as not (50 percent probability or more) that any diagnosed hypertension, erectile dysfunction, headaches, and/or a gastrointestinal disability is proximately due to, caused by, or aggravated (chronically or permanently worsened beyond the natural progression) by the Veteran's service-connected major depressive disorder?  Why or why not?

In providing the above opinion, the examiner should consider and address the private medical opinions referred to above.  Specifically, the March 2015, April 2015 and May 2015 private opinions of Dr. R.K. and Dr. J.B.J.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravation" in this context means any increase in severity of the nonservice-connected disease or injury that is proximately due to or the result of the service-connected disease or injury, and not due to the natural progress of the nonservice connected-disease. 

If the opinion and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's claimed disabilities.

3.  Then, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided a supplemental statement of the case (SSOC).  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


